Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 3 March 2021 has been entered. Prior to entry of the Examiner’s Amendment below, claims 1, 5-10, and 15-18 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 6 November 2020.
The examiner additionally notes that in the Applicant’s amendments to the specification filed 27 April 2020, the Applicant writes, “Please amend the paragraph that begins on page 12, line 24, as shown in the markup below:”. These amendments are actually to the paragraph that begins on page 12, line 1 relative to the originally filed specification. [This page and line number correction is in addition to those noted in the Final Office Action mailed 21 July 2020.]
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statements
Two Information Disclosure Statements (IDSs) were filed 10 November 2020, one of these IDSs being 13 pages and the other of these IDSs being 5 pages. The 5 page IDS filed 10 November 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Note, however, that the Applicant filed an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations identified below are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a biasing device … for biasing and for increasing pivot movement resistance of said working head” in claim 1 (first, “device” is a generic placeholder for ‘means’; second, the device is modified by functional language including ‘for biasing and for increasing pivotal movement resistance of said working head’; and third; the claim does not include sufficient structure, such as a spring, to perform the recited function – indeed, “biasing” preceding “device” merely describes the function of the device, not its structure);
“at least one biasing element for biasing said at least one working tool relative to the working head frame” as recited in claim  7 (first, “element” is a generic placeholder for ‘means’; second, the element is modified by functional language including ‘for biasing the working tool relative to the working head frame’; and third; the claim does not include sufficient structure, such as a spring, to perform the recited function – indeed, “biasing” preceding “element” merely describes the function of the element, not its structure);
“at least a further biasing element for biasing the working head frame relative to the handle” as recited in claim 7 (first, “element” is a generic placeholder for ‘means’; second, the element is modified by functional language including ‘for biasing the working head frame relative to the handle’; and third; the claim does not include sufficient structure, such as a spring, to perform the recited function – indeed, “biasing” preceding “element” merely describes the function of the element, not its structure); and
“at least one biasing element for biasing said at least one working tool relative to a working head frame” as recited in claim  9 (see the explanation provided above in regards to claim 7); 
“at least one further biasing element for biasing the working head frame relative to the handle” as recited in claim 9 (see the explanation provided above in regards to claim 7).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Showalter (reg. no. 33,579) on 9 July 2021.
The application has been amended as follows: 
Amendments to the claims:
Claim 1 has been amended as indicated below:
1. A personal care device comprising a working head attached to a handle for moving the working head along a skin surface, said working head including at least one working tool defining a skin contact contour of the working head, wherein said at least one working tool is moveable relative to said handle via a support structure to allow for pivoting of the working head relative to the handle, wherein a biasing device is provided for biasing and for increasing pivotal movement resistance of said working head relative to the handle, wherein an adjustment device including an adjustment actuator is provided in response to the signal of the skin contact pressure sensor indicating that the skin contact pressure is increasing, and the pivoting stiffness of the at least part of the working head is decreased [[when]] in response to the signal of the skin contact pressure sensor indicating that the skin contact pressure is decreasing.

Claim 17 has been amended as indicated below:
	17. A method for controlling a personal care device comprising the following steps: 
- detecting a skin contact pressure of a working head against a skin surface by a skin contact pressure sensor during handling of the personal care device when effecting a personal care treatment to a body surface, 
characterized by adjusting a pivoting stiffness of at least part of the working head relative to a handle of the personal care device in response to the skin contact pressure by an adjustment actuator controlled by an electronic control unit during the personal care treatment, wherein the control unit is configured to actuate the adjustment actuator such that the pivoting stiffness of the at least part of the working head is increased [[when]] in response to a signal of [[a]] the skin contact pressure sensor indicating that the skin contact pressure is increasing, and the pivoting stiffness of the at least part of the working head is decreased [[when]] in response to the signal of the skin contact pressure sensor indicating that the skin contact pressure is decreasing.

Claim 18 has been canceled. 
Response to Arguments
Initially, in regards to limitations interpreted under 35 USC 112(f), the Applicant argues beginning at page 11 of the Remarks that “biasing device” and “biasing element” do not invoke interpretation under 35 USC 112(f) because persons of ordinary skill in the art reading the specification would understand the terms to have a sufficiently definite meaning as the name of the structure that performs the function.
This argument is not persuasive. The Applicant has not established that “biasing device” and “biasing element” are the names of structures; instead, the Applicant has disclosed the structure that corresponds to the “biasing device” and “biasing element”.  The structure described in the present specification (e.g., paragraph 17 of the printed publication of the present specification describing that the biasing device “may include at least one spring element”) is merely a description of the corresponding structure to the claimed 112(f) limitation. Indeed, the Applicant is required to disclose the corresponding structure as explained in MPEP 2185, and the mere fact that the Applicant has met this requirement does not mean terms “biasing device” and “biasing element” suddenly become the names of structures. The standard for determining whether a claim limitation should be interpreted as invoking 35 USC 112(f) is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure (see MPEP 2181). A “spring” is the name of a structure, whereas a “biasing device” and a “biasing element” are not the names of structures. Indeed, the fact that the Applicant states that the biasing device “may include at least one 
	Next, regarding the rejections of claims 1 and 15-17 as being anticipated by De Boer, the Applicant argues beginning at page 14 of the Remarks that the term “when” in claims 1 and 15 (see, e.g., the phrase “wherein the control unit is configured to actuate the adjustment actuator such that the pivoting stiffness of the at least part of the working head is increased when the signal of the skin contact pressure sensor indicates that the skin contact pressure is increasing, and the pivoting stiffness of the at least part of the working head is decreased when the signal of the skin contact pressure sensor indicates that the skin contact pressure is decreasing” in claim 1) requires the pivoting stiffness of the at least part of the working head will necessarily respond by increasing when the signal indicates that the skin pressure is increasing and will necessarily respond by decreasing when the signal indicates that the skin pressure is decreasing. This argument is moot in view of the above Examiner’s Amendment, which amends claims 1 and 15 to recite “in response to” in replace to “when”. The recitation “in response to” as included in the Examiner’s Amendment above more particularly describes that the pivoting stiffness of the at least part of the working head will necessarily increase or decrease due to the signal indicating that the skin contact pressure is increasing or decreasing, respectively, and thus overcomes the De Boer reference.  
Allowable Subject Matter
Claims 1, 5-10, and 15-17 are allowed. The following is an examiner’s statement of reasons for allowance: De Boer fails to disclose “wherein the control unit is configured to actuate the adjustment actuator such that the pivoting stiffness of the at least part of the working head is increased  in response claim 1 and “wherein the control unit is configured to actuate the adjustment actuator such that the pivoting stiffness of the at least part of the working head is increased in response to a signal of the skin contact pressure sensor indicating that the skin contact pressure is increasing, and the pivoting stiffness of the at least part of the working head is decreased in response to the signal of the skin contact pressure sensor indicating that the skin contact pressure is decreasing” as required by claim 17. Instead, De Boer merely discloses specific situations where the pivoting stiffness may (but does not necessarily) increase or decrease when the signal of the skin contact pressure sensor indicates that the skin contact pressure sensor is increasing or decreasing, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724